The court is not warranted in disturbing assessed values unless they are so exorbitant as to indicate arbitrary or capricious action on the part of the assessor so great as to amount to constructive fraud. In Templeton v. Pierce County,25 Wash. 377, 65 P. 553, this court said:
"The mere overvaluation of property by the assessor, if he acts in good faith, and in the honest exercise of his judgment, furnishes no ground for relief in equity. For excessive assessments, unless fraud is established by the proof, or may be presumed from the circumstances, equity furnishes no relief, and the remedy must be such as the statute has given. . . .
"Fraud on the part of the assessing officer may be presumed from a palpably excessive or exorbitant overvaluation. The court will grant relief for an arbitrary, fraudulent, or malicious excessive valuation by the assessing officer. Where the assessing officer has exercised an honest judgment, and no fraud or arbitrary or capricious action in making the assessment is shown or can be presumed, the court will not interfere. Where itappears that the assessing officer endeavored honestly to get atthe true value, and there is an honest difference of opinion asto the value, the judgment of the officer is conclusive. Ifproperty, even if overvalued, is assessed in the same proportionas other like property within the jurisdiction of the assessingofficer, and the system of valuation adopted operates equally onall other property, the constitutional *Page 393 provision as to uniformity of taxation is complied with." (Italics mine.)
It seems to me that the evidence in this case, at most, exhibits only "an honest difference of opinion as to the value." Certainly, there is nothing in the record to indicate that the assessor did not exercise "an honest judgment." And the record positively shows that the property was "assessed in the same proportion as other like property within the jurisdiction of the assessing officer." Lot 14, assessed at $6,300, is located on an alley. Lot 13, immediately across the alley, is assessed at $7,000, and lot 12, adjacent to lot 13, is assessed at $6,400, while lot 15 (belonging to plaintiff), adjacent to lot 14, is assessed at $5,700. The lots directly across the street are assessed in the same amounts as plaintiff's, while the lots across the street and on the other side of the alley are assessed at $7,980 and $7,200, respectively.
One of the plaintiff's own witnesses admitted that it would cost $18,000 to reproduce the building which was upon the lots of plaintiff.
It seems to me that the court has simply substituted its judgment of value for that of the assessor — and this upon conflicting opinion evidence alone.
Furthermore, I think that, under the rule of Templeton v.Pierce County, supra, the findings are not sufficient to support the judgment. There is no finding to the effect that the valuation is so "palpably excessive or exorbitant" as to warrant the presumption of fraud "on the part of the assessing officer." There is no finding that he did not exercise "an honest judgment," or that his action was "arbitrary or capricious."
I dissent. *Page 394